Third District Court of Appeal
                               State of Florida

                       Opinion filed November 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1447
                       Lower Tribunal No. 19-32724
                          ________________


                       AmeriGas Propane, Inc.,
                                  Appellant,

                                     vs.

                        Nelson Sanchez, et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

     Roberts, Reynolds, Bedard & Tuzzio, PLLC, and Benjamin L. Bedard
and Stephanie W. Kaufer (West Palm Beach), for appellant.

      Rodriguez, Tramont, & Núñez, P.A., and Paul M. Núñez and Andrew
V. Tramont, for appellees.


Before HENDON, GORDO and BOKOR, JJ.

     BOKOR, J.
    AmeriGas Propane, Inc. (“AmeriGas”) appeals the trial court’s denial,

after an evidentiary hearing, of its motion for temporary injunctive relief and

enforcement of a non-compete and non-solicitation agreement against a

former employee, Nelson Sanchez (“Sanchez”), and his new employer,

Blossman Gas of Louisiana, Inc. (“Blossman Gas”). We have jurisdiction. 1

After a review of the record considered by the trial court, and the pertinent

legal standard, we find that AmeriGas met its burden and demonstrated

entitlement to a temporary injunction.

    I.   BACKGROUND

    AmeriGas provides propane products and related services to its

residential and commercial customers, including restaurants and grocery

stores. In February 2012, AmeriGas hired Sanchez as an account manager

and sales representative for its Medley, Florida office. Sanchez was tasked

with maintaining accounts and acquiring new customers. In that capacity,

Sanchez had access to AmeriGas’s proprietary information including pricing

data, customer lists, policies, and procedures.

    On March 26, 2012, less than two months after getting the job, and as a

condition of continued employment, Sanchez executed a confidentiality and



1
  We have jurisdiction over a non-final order denying injunctive relief
pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(B).

                                         2
post-employment agreement which, in pertinent part, included non-

disclosure, non-competition, and non-solicitation restrictive covenants:


     I will protect the Confidential Information of AmeriGas and its
     predecessors and affiliates from disclosure and will not, during
     or after my term of employment, divulge such Confidential
     Information or use it for the benefit of any person or entity not
     associated with AmeriGas.

     ***

     For a period of two years after the termination of my employment
     with AmeriGas for any reason:

     a. I will not directly or indirectly solicit the business of any
        AmeriGas Customer. The term “AmeriGas Customer” is
        defined as any customer which is located within a fifty aerial
        mile radius of any AmeriGas District Office where I worked
        during the two-year period prior to the termination or my
        employment, and which has purchased products or services
        from AmeriGas during that two-year period;

     b. I will not directly or indirectly sell or provide propane or any
        other goods or services sold or provided by AmeriGas as of
        the date of the termination of my employment to any
        AmeriGas Customer who is located within a fifty aerial mile
        radius of any AmeriGas District Office where I worked during
        the two-year period prior to the termination of my employment.

  On August 14, 2019, Sanchez resigned from AmeriGas after

approximately seven years.        Thereafter, Sanchez accepted similar

employment as a sales representative from Blossman Gas, a competitor of

AmeriGas. Blossman Gas is also in the propane industry and services




                                      3
customers in Miami. Upon Sanchez’s departure, AmeriGas lost eighteen

customers to Blossman Gas which Sanchez previously managed.

   On December 31, 2019, AmeriGas filed suit asserting breach of contract

claims against Sanchez and tortious interference claims against Sanchez

and Blossman Gas. On January 8, 2020, AmeriGas filed a motion for

temporary injunctive relief seeking to enjoin Sanchez from: (i) directly or

indirectly soliciting its customers within fifty miles, (ii) directly or indirectly

selling or providing propane products and services to its customers within

fifty miles, (iii) disclosing confidential information, and (iv) otherwise violating

the agreement.      AmeriGas also sought to enjoin Blossman Gas from

tortiously interfering with its agreement and assisting Sanchez in violating

the restrictive covenants.

   During his deposition, Sanchez admitted to enrolling his prior customers,

Kazumi and Costa Med, on behalf of Blossman Gas.                    Sanchez also

approached the 8th Street Sarussi’s owner with an offer from Blossman Gas.

Notably, Sanchez often told his former customers to contact him for service

at Blossman Gas.       Furthermore, Blossman Gas assigned the following

former AmeriGas customers to Sanchez: Kazumi, Costa Med, the 8th Street

Sarussi, Lunch Break Café, El Gallego, El Palmar, and Sweet Dogs.




                                         4
   On July 27, 2020, the trial court held an evidentiary hearing. AmeriGas

had two of its employees testify as to its business model as a relationship

company. In pertinent part, the employees opined that Sanchez induced

AmeriGas’s customers to transfer their service based on his prior

relationship with them.

   On August 18, 2020, the trial court held a final evidentiary hearing. During

the hearing, Blossman Gas had its employee testify as to his enrollment of

former AmeriGas customers. He maintained that the customers decided to

transfer due to superior service and/or cost savings. He also claimed that

Sanchez’s role was limited. For instance, he asserted that Sanchez merely

provided translation during the transaction that led to the enrollment of Mi

Habana Café. However, conflicting evidence was presented such as the

testimony of the 8th Street Sarussi’s owner who stated that she was happy

with her propane service until Sanchez approached her with a better offer.

   On September 8, 2020, the trial court entered its order denying

AmeriGas’s motion for temporary injunctive relief, finding that AmeriGas

failed to establish its likelihood of success on the merits. Specifically, the

trial court noted that AmeriGas failed to prove that Sanchez directly solicited

its customers in contravention of the agreement. This appeal followed.

   II.   STANDARD OF REVIEW



                                      5
   “This Court applies a hybrid standard of review to the appeal of an order

granting or denying a temporary injunction: To the extent the trial court’s

order is based on factual findings, we will not reverse unless the trial court

abused its discretion; however, any legal conclusions are subject to de novo

review.” St. Brendan High Sch., Inc. v. Neff, 275 So. 3d 220, 222 (Fla. 3d

DCA 2019) (quoting City of Miami v. City of Miami Firefighters’ & Police

Officers’ Ret. Trust & Plan, 249 So. 3d 709, 713 (Fla. 3d DCA 2018)) (internal

quotations omitted).

   III.   DISCUSSION

   While there was sufficient evidence and testimony from which the trial

court could conclude that Sanchez did not actively solicit every customer he

was accused of soliciting, the undisputed record evidence establishes that

Sanchez solicited at least some of AmeriGas’s customers and, in doing so,

violated the restrictive covenants.       Additionally, the undisputed record

evidence establishes that Blossman Gas took advantage of Sanchez’s

business relations formed at AmeriGas to solicit former customers.

  To obtain a temporary injunction, the movant must plead and prove a

legitimate business interest in accordance with section 542.335(1)(b),

Florida Statutes (2019). Here, AmeriGas established its legitimate business

interest based on valuable confidential business information and



                                      6
“[s]ubstantial relationships with specific prospective or existing customers,

patients, or clients.” Id. AmeriGas maintained substantial relationships with

Mi Habana Café, Kazumi, Costa Med, and the 8th Street Sarussi prior to

their transfer.

   Further, the movant must establish: “(1) a substantial likelihood of

success on the merits, (2) a lack of an adequate remedy at law, (3) the

likelihood of irreparable harm absent the entry of an injunction, and (4) that

injunctive relief will serve the public interest.” Quirch Foods LLC v. Broce,

314 So. 3d 327, 343 (Fla. 3d DCA 2020) (citations and internal quotations

omitted).    The movant carries the burden of proof and must provide

competent substantial evidence satisfying each element. Sammie Invs.,

LLC v. Strategica Cap. Assocs., Inc., 247 So. 3d 596, 600 (Fla. 3d DCA

2018).

   In considering the first factor, the trial court found that AmeriGas failed to

establish a substantial likelihood of success on the merits.          Here, the

restrictive covenants prohibited Sanchez from directly or indirectly soliciting

the business of any of its customers and from directly or indirectly selling or

providing propane and related services sold by AmeriGas.               Sanchez

supplied propane and related services to customers which he previously

managed while employed with AmeriGas.          Such evidence of solicitation of



                                       7
his former customers established a substantial likelihood that Sanchez

violated the non-compete and non-solicitation clauses.

    Moreover, Sanchez admitted that he visited his former customers and told

them to call him if they were having any issues with their current supplier.

This is the definition of solicitation of former customers. It is also undisputed

that Sanchez provided translation during the transaction that led to Mi

Habana Café’s enrollment with Blossman Gas. This violates the restrictive

covenants which prohibit both direct and indirect solicitation. Additionally,

Sanchez approached and enrolled AmeriGas customers, Kazumi and Costa

Med, and approached the owner of the 8th Street Sarussi with an offer. It

doesn’t matter for purposes of the temporary injunction, that the customers

attributed either substantial cost savings or unsatisfactory customer service

as reasons for switching to Blossman Gas; the unrebutted evidence shows

that Sanchez either directly or indirectly solicited them in violation of the

restrictive covenants. Finally, Blossman Gas not only took advantage of the

customers solicited (and enrolled) by Sanchez, but Blossman Gas also

brought Sanchez along on solicitation calls with other AmeriGas customers.2


2
 The trial court concluded that Blossman Gas sending Sanchez to assist on
a solicitation call to a Spanish-speaking customer at Mi Habana Café (an
AmeriGas customer serviced by Sanchez at AmeriGas) didn’t constitute
solicitation because Sanchez was only engaged in translation of the sales
pitch presented by the other Blossman Gas employee. This misses the

                                       8
   Turning to the second factor, money damages would not cure AmeriGas’s

injuries. Rather, only an injunction would prevent losses incurred with the

dissemination of confidential information and lost customer relationships.

See Quirch Foods LLC, 314 So. 3d at 343 (finding an injunction necessary

to prevent damages to the plaintiff’s goodwill and client relations).

   Next, the third factor requires that the movant establish the likelihood of

irreparable harm absent an injunction. Section 542.335(1)(j) mandates a

presumption of irreparable harm once a restrictive covenant is violated. The

burden of proof then shifts to the defendants to rebut the presumption. Allied

Universal Corp. v. Given, 223 So. 3d 1040, 1044 (Fla. 3d DCA 2017). In this

case, AmeriGas established a violation of the restrictive covenant. Further,

Blossman Gas is a competitor of AmeriGas, and it supplies propane and

related services within the same geographical area. Sanchez works for

Blossman Gas as a sales representative enrolling customers and

maintaining relationships as he did for AmeriGas. In rebuttal, Sanchez and



mark. The Blossman Gas employee, Becker, admitted that the solicitation
was the result of “teamwork.” Becker and Sanchez also admitted that many
other Blossman Gas employees speak Spanish. Sanchez’s signature was
on the contract between Blossman Gas and the café. Accordingly, even if
we were to discount the admission that Blossman Gas signed this account
based on Sanchez’s “teamwork,” we cannot agree with the conclusion that
translation and being the face of the new company to the old company’s
customer didn’t constitute improper solicitation.

                                       9
Blossman Gas take no issue with the factual predicate but argue that

Sanchez’s contact with the former customers did not violate the restrictive

covenants. Such conclusory statements or arguments fail to create an issue

of fact sufficient to rebut the presumption of irreparable harm arising from the

violation.

   Finally, the fourth factor requires that movant establish that the entry of

an injunction serves the public interest. As we have explained, “there are

contractual rights at issue and the public has a cognizable interest in the

protection and enforcement of contractual rights.” Telemundo Media, LLC

v. Mintz, 194 So. 3d 434, 436 (Fla. 3d DCA 2016). Furthermore, “[e]nforcing

these restrictive covenants serves the public interest because it

demonstrates that courts will uphold agreements, and employers can rely on

non-compete agreements to protect their legitimate business interests.”

Quirch Foods LLC, 314 So. 3d at 343.

   IV.   CONCLUSION

   We conclude that AmeriGas established the factors necessary to obtain

a temporary injunction against both Sanchez and Blossman Gas. Therefore,

we reverse the trial court’s order and remand for entry of an order granting

AmeriGas’s motion for a temporary injunction. We note that AmeriGas is

entitled to the two-year duration of its restrictive covenants. See Quirch



                                      10
Foods LLC, 314 So. 3d at 334 (“Upon entry of the injunction, the trial court

shall provide [AmeriGas] with the benefit of its full non-compete period.”);

Kverne v. Rollins Protective Servs. Co., 515 So. 2d 1320, 1322 (Fla. 3d DCA

1987).

  Reversed and remanded with instructions.




                                    11